Citation Nr: 0638969	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of care 
at a non-VA facility incurred from March 11, 2004, to March 
16, 2004.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran's claim regards entitlement to medical benefits; 
the veteran's service records were not sent for review, and 
therefore, the Board did not have access to the details of 
the veteran's service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of a Department 
of Veterans Affairs (VA) medical center (MC) in Mountain 
Home, Tennessee, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not asserted and there is no evidence 
indicating that the veteran has any service-connected 
disabilities.

3.  The veteran's medical condition stabilized on March 11 
2004, and the veteran was no longer in a medical emergency as 
of that date.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical expenses incurred 
from March 11, 2004, to March 16, 2004, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.1000-
1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran that in order to grant his claim 
there needed to be evidence that tended to show that the care 
was still emergent and that he was not stable enough for 
transfer on March 11, 2004.  The letter further informed the 
veteran where to submit this evidence.  After consideration 
of the complete contents of this letter, the Board finds that 
the VAMC substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VAMC did not send the veteran a VCAA 
notice letter that included additional notice of the five 
elements of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the veteran's claim is not one for service 
connection, and that the portions of Dingess dealing with 
providing notice of the five elements of a service-connection 
claim are not applicable.  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided VCAA notice until 
after the July 2004 VAMC determination.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, the statement of the case was 
issued subsequent to the most recent notice making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's file, and the veteran does 
not appear to contend otherwise.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The record indicates that the veteran entered a private 
hospital on March 9, 2004 and was discharged from that 
hospital on March 16, 2004.  At the time he entered the 
hospital, the veteran had a large perirectal abscess that 
required immediate treatment and care.  In July 2004, the 
veteran was issued a determination by the VAMC that his claim 
for reimbursement or payment for this care had been denied.  
The veteran filed a notice of disagreement, and the VAMC 
issued a reconsidered determination that granted 
reimbursement or payment for care from March 9, 2004 until 
March 11, 2004, the date the VAMC found the veteran's 
condition had stabilized and transfer to a VA facility could 
have been safely effected.  The veteran alleged that he is 
entitled to payment or reimbursement of all other medical 
expenses incurred during the remainder of his 
hospitalization, the period between March 11, 2004, and March 
16, 2004.


VA law provides reimbursement for medical care and services 
for veterans with service-connected disabilities.  
38 U.S.C.A. § 1728 provides that VA will reimburse veterans 
for care or services in certain circumstances.  In order to 
be eligible for benefits under this section, the care or 
services must have been rendered for an adjudicated service-
connected disability, for a non-service connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a service-connected permanent total disability, or for any 
illness, injury or dental condition for a participant in a 
vocational rehabilitation program (in certain circumstances).  
In this case, there is no evidence indicating that the 
veteran was service-connected for this disability, nor does 
he allege that he has any such disabilities.  Further, there 
is no evidence that the veteran has participated in 
vocational rehabilitation.

As the veteran does not have any service-connected 
disabilities, he seeks reimbursement under 38 U.S.C.A. 
§ 1725, as implemented by 38 C.F.R. § 17.1002, which provides 
reimbursement for emergency treatment in circumstances where 
the care is for a non-service connected disability.  Payment 
or reimbursement may only be made if all conditions noted in 
38 C.F.R. § 17.1002 are met.  The condition contained in 
38 C.F.R. § 17.1002(d) provides:  The claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  This section notes that the medical 
emergency lasts only until the time the veteran becomes 
stabilized.  The VAMC denied payment or reimbursement for 
medical care and services provided from March 11, 2004, to 
March 16, 2004, finding that the veteran's condition had 
stabilized on March 11, 2004.  The Board will, thus, next 
analyze the basis for this finding by the VAMC and determine 
if the preponderance of the evidence indicates that the 
veteran was no longer in a medical emergency.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding any point, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b).

The treatment records from the private hospital indicate that 
the veteran's abscess was irrigated, drained and debrided on 
the day he entered the hospital.  After the procedure, the 
veteran was transferred to the intensive care unit for 
recovery.  The veteran was in stable condition, but still 
having signs of sepsis.  The Board notes that a progress note 
dated March 11, 2004 indicates that the veteran's perirectal 
abscess and sepsis was "now controlled."  A progress note 
dated March 12, 2004 indicates that the veteran's 
sepsis/abscess was improving nicely.

The medical doctor who provided the veteran with treatment at 
the private hospital submitted an August 2004 letter that 
described the care he provided the veteran.  The medical 
doctor highlighted the severity of the veteran's condition 
upon entering the hospital, noting that the veteran had a 
life threatening condition and that if not cared for 
immediately, the veteran would have died.  

The VA chief of ambulatory care filed an August 2004 
memorandum in which the chief found that the veteran's 
treatment was for an emergency condition, but found that the 
veteran was stable for transfer on March 11, 2004.  The 
VAMC's determination upon reconsideration dated in October 
2004 reiterated  that the VAMC had found that the veteran's 
condition had stabilized as of March 11, 2004 and that 
transfer to a VA medical center could have been safely 
effected.

The Board notes, that as outlined in the section above, VA 
law provides for reimbursement in only limited circumstances.  
The veteran's appeal, as noted, turns on when the veteran's 
condition stabilized.  After stabilization, the veteran would 
no longer be eligible for payment or reimbursement under 
38 U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, as 
he could have been safely discharged or transferred to a VA 
or other Federal facility.  As noted, 38 C.F.R. § 17.1002, 
contains criteria that must be met, and the failure to met 
any one requirement prevents payment or reimbursement.  The 
Board notes that there is no medical evidence of record that 
indicates that the veteran continued to have a medical 
emergency as of March 11, 2004.  The chief of ambulatory care 
specifically determined that the veteran was stable for 
transfer as of March 11, 2004.

Although the Board notes that the August 2004 letter from the 
veteran's treating medical doctor indicates the severity of 
the veteran's condition upon entering the private hospital, 
the letter provides no evidence that the veteran's condition 
still required emergency care and had not stabilized by March 
11, 2004.  Further, although the veteran alleged that his 
condition had not stabilized and that his health was still in 
a state of medical emergency past March 11, 2004, the Board 
notes that the veteran has not been shown to have the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion regarding when his condition 
stabilized.  Therefore, the veteran was not competent to 
render an opinion as to when he no longer was in a continued 
medical emergency.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the veteran's medical condition had 
stabilized as of March 11, 2004.  In coming to this finding, 
the Board relies on the chief of ambulatory care's 
determination and the lack of any medical evidence of record 
indicating that the veteran remained in a continued medical 
emergency past March 11, 2004.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and this appeal must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 11, 
2004, to March 16, 2004 is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


